 1   Scott A. Ambrose, Esq. (012614)
     Andrew L. Gartman, Esq. (031718)
 2   BURG SIMPSON ELDREDGE HERSH & JARDINE, PC
 3   2390 East Camelback Road, Suite 403
     Phoenix, Arizona 85012
 4   Telephone: (602) 777-7000; Fax: (602) 777-7008
     SAMBROSE@BURGSIMPSON.COM
 5
     AGARTMAN@BURGSIMPSON.COM
 6   AZCOURT@BURGSIMPSON.COM
     Attorneys for Plaintiff estate and beneficiaries
 7
 8   Shiloh K. Hoggard, Esq. (023271)
     LAW OFFICE OF SHILOH K. HOGGARD, PLLC
 9   850 Cove Parkway, Suite C
     Cottonwood, Arizona 86326
10
     Telephone: (928) 649-3400; Fax: (928) 772-8695
11   SHILOH@HOGGARD-LAW.COM
     Attorney for Plaintiff Billie Giordano
12
13                           UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF ARIZONA - PHOENIX DIVISION
14
15   The Estate of Melonee Duval, by and
     through its personal representative, Issac
16   Navarrette; Issac Navarrette, individually        No. CV20-01206-PHX-JJT (MHB)
17   and on behalf of all persons with a statutory
     right of recovery for the wrongful death of
18   Melonee Duval; Adriyanna Navarrette, an
     individual; Jaylen Klockenga, an individual;      FIRST AMENDED COMPLAINT
19
     Billie Giordano, an individual,
20          Plaintiffs,
                                                       JURY TRIAL DEMANDED
21
     vs.
22
     Paul Penzone, in his official capacity as
23   Sheriff of Maricopa County; Maricopa
     County, a political subdivision of the State of
24
     Arizona; Sean Mendoza, individually and in
25   his capacity as a deputy of the Maricopa
     County Sheriff’s Office,
26
27          Defendants.

28
 1          Pursuant to Rule 15(a)(1)(B), Federal Rules of Civil Procedure, Plaintiffs submit
 2   this First Amended Complaint. Plaintiffs for their complaint against Defendants, hereby
 3
     allege as follows.
 4
                                     NATURE OF ACTION
 5
 6          1.     This is a complaint for damages regarding police misconduct and the
 7   excessive use of deadly force. Defendants are governmental law enforcement officers,
 8
     municipalities and agencies that were responsible for shooting and killing Melonee Duval.
 9
            2.     On June 19, 2019, Defendants repeatedly shot Melonee Duval in the head
10
11   and body. Just prior to the shooting, Melonee Duval was driving her motor vehicle in a
12   safe and prudent manner. Defendants used a violent police tactic in which police suddenly
13
     and without warning box in a subject vehicle from all four sides so the subject vehicle and
14
     its occupants are seized and immobilized. Defendants then rammed Ms. Duval’s vehicle
15
16   with their own. Defendants approached Ms. Duval’s vehicle with weapons drawn and

17   pointed at Ms. Duval. Defendants sought to arrest her passenger; this was the reason
18
     Defendants surrounded her vehicle with their vehicles. Ms. Duval posed no threat to
19
     Defendants and nobody in her car was armed with a weapon of any kind. Defendants
20
21   barricaded Ms. Duval’s car with their own vehicles. Defendants’ vehicles were unmarked.

22   Defendants did not identify themselves as law enforcement. Defendants surrounded the
23
     Duval vehicle with weapons loaded and pointing at Ms. Duval. Without justification, in
24
     an unlawful, unjustified abuse of deadly and excessive force, and without a reasonable
25
26   basis for doing so, Defendants began shooting firearms into Ms. Duval’s vehicle and

27   directly at Ms. Duval. They riddled Ms. Duval’s windshield with bullets. As a result, Ms.
28

                                                 -2-
 1   Duval was shot numerous times in the head and body. She required surgical intervention
 2   and hospitalization. She succumbed to her gunshot wounds to the head and died on June
 3
     29, 2019. Plaintiffs are the Estate of Melonee Duval and her surviving heirs, who come to
 4
     this Court seeking redress for the Constitutional violations of Ms. Duval, their own
 5
 6   Constitutional violations, and for the wrongful death of Melonee Duval.
 7                                           PARTIES
 8
            3.     Melonee Duval, at the time of her death on June 29, 2019, was a 40-year-old
 9
     resident of Maricopa County:
10
11
12
13
14
15
16
            4.     Pursuant to A.R.S. §12-612, Issac Navarrette is the proper party to bring this
17
18   action on behalf of all statutory beneficiaries of Melonee Duval.

19          5.     Issac Navarrette, is the eldest, surviving son of Melonee Duval and the
20
     appointed Personal Representative of the Estate of Melonee Duval.
21
            6.     The Estate of Melonee Duval, brings an action against Defendants for the
22
23   death of Melonee Duval including claims regarding violations to her Constitutional rights.

24          7.     With respect to the Arizona state law claim for wrongful death alleged below,
25
     Plaintiff Issac Navarrette brings this action on behalf of himself and all statutory
26
     beneficiaries of Melonee Duval pursuant to A.R.S. §12-612.
27
28          8.     Pursuant to A.R.S. §12-612 certain statutory beneficiaries may bring a claim

                                                 -3-
 1   for wrongful death of a family member. The statutory beneficiaries of Melonee Duval
 2   include the following individuals: Billie Giordano, as the natural mother of Melonee Duval;
 3
     Issac Navarrette, as the eldest son of Melonee Duval; Adriyanna Navarrette, as the daughter
 4
     of Melonee Duval; and Jaylen Klockenga, as the youngest son of Melonee Duval.
 5
 6          9.     Plaintiffs Billie Giordano, Issac Navarette, Adriyanna Navarette, Jaylen
 7   Klockenga bring this lawsuit in their individual capacity for their respective claims of
 8
     Constitutional violations for interference and deprivation of familial relationships alleged
 9
     in more detail below.
10
11          10.    Defendant Paul Penzone is the Sheriff of Maricopa County and the chief
12   policymaker of Maricopa County Sheriff’s Office. With respect to Plaintiffs’ claims under
13
     Arizona State law, he is liable for the acts and omissions of his employees, deputies and
14
     agents under the doctrine of respondeat superior. He is hereinafter referred to as Defendant
15
16   “Sheriff Penzone” or “Defendant Penzone.” He is a “state actor” as that term is used under

17   the jurisprudence of 42 U.S.C. §1983.
18
            11.    Defendant Maricopa County is a political subdivision of the State of Arizona,
19
     organized and existing under the laws of the State of Arizona. Maricopa County is
20
21   hereinafter referred to as Defendant “Maricopa County” or “Maricopa.” Maricopa County

22   is a “state actor” as that term is used under the jurisprudence of 42 U.S.C. §1983.
23
            12.    Defendants Penzone and Maricopa County operated and acted herein through
24
     the Maricopa County Sheriff’s Office (MCSO), a non-jural entity, providing law
25
26   enforcement services throughout Maricopa County, State of Arizona.

27          13.    Defendant Sean Mendoza is named herein in his individual and official
28

                                                 -4-
 1   capacity, as a sworn law enforcement deputy with the MCSO, the County, for Sheriff
 2   Penzone, and as a member of a Task Force described below. He is hereinafter referred to
 3
     as “Defendant Mendoza”. Based on information and belief, Defendant Mendoza took part
 4
     in, and is, at least partly, responsible for the wrongful shooting of Melonee Duval as alleged
 5
 6   herein. He was employed by Defendants Sheriff Penzone and Maricopa County acting
 7   within the course and scope of his employment, and under color of state law. He is a “state
 8
     actor” as that term is used under the jurisprudence of 42 U.S.C. §1983.
 9
            14.    Based on information and belief, Defendant Sean Mendoza, at all times
10
11   alleged herein, and in addition to him being a law enforcement officer with the other named
12   defendants herein, was also acting on behalf of, and as an agent of, the United States
13
     Government, as a deputized agent of the United States Marshals Service and/or the Federal
14
     Bureau of Investigations.
15
16          15.    Based on information and belief, United States law enforcement agents,

17   including agents of the United States Marshals Service and/or Federal Bureau of
18
     Investigations (hereafter “federal agents”) were involved in, participated in, took part in,
19
     and are jointly and severally responsible for the events described herein to the same extent
20
21   as the named defendants herein, and are liable to Plaintiffs for the misconduct alleged

22   herein. Plaintiffs anticipate amending this Complaint to include the appropriate federal
23
     agents, and the United States Government, as defendants upon expiration of the federal
24
     notice of claim procedure. Federal agents and officials, who are not yet named herein,
25
26   conspired, or acted in concert with Defendants Maricopa County, Sheriff Penzone and

27   Defendant Mendoza to commit the wrongful acts alleged herein.
28

                                                  -5-
 1                                  JURISDICTION & VENUE
 2            16.   This lawsuit claims violations of the United States Constitution, including
 3
     claims of excessive deadly force in violation of the Fourth Amendment’s prohibition
 4
     against unreasonable seizures. Accordingly, this Court has jurisdiction of this matter as
 5
 6   the Constitution vests federal courts with authority to hear cases arising under the
 7   Constitution or the laws of the United States. U.S. Constitution art III, §2.
 8
              17.   This court is vested with subject-matter jurisdiction as Plaintiffs’ claims
 9
     involve questions of federal law. This district court has original jurisdiction of this civil
10
11   action pursuant to 28 U.S.C. §1331 as it arises under the Constitution, laws, or treatises of
12   the United States.
13
              18.   In addition to the claims involving questions of federal law, this lawsuit also
14
     claims compensable violations of Arizona state law arising out of the same events and
15
16   conduct that give rise to the federal claims. These state law claims are substantially related

17   to the original claims involving questions of federal law. Pursuant to 28 U.S.C. §1367 this
18
     court has supplemental jurisdiction over all other claims that are so related to claims in the
19
     action within such original jurisdiction that they form part of the same case or controversy.
20
21            19.   The amount in controversy exceeds the jurisdictional limitations of this

22   Court.
23
              20.   Venue is proper in this district pursuant to 28 U.S.C. §1391, et seq., because
24
     a substantial part of the events giving rise to this claim occurred in Arizona and in this
25
26   district.

27            21.   Defendants are subject to the Court’s personal jurisdiction because at all
28

                                                  -6-
 1   times relevant hereto Defendants conduct as alleged herein was in the State of Arizona.
 2   Defendants have sufficient minimum contacts with Arizona such that exercise of
 3
     jurisdiction over Defendants would not offend traditional notions of fair play and
 4
     substantial justice.
 5
 6          22.     Regarding Plaintiffs’ claims under Arizona law, Plaintiffs served a timely
 7   notice of claim, pursuant to A.R.S. §12-821.01 upon Defendants. The notice of claim
 8
     complied in all respects with the applicable statute, was timely served and is deemed denied
 9
     by operation of law.
10
11          23.     The events that form the basis of this Complaint occurred on or about June
12   19, 2019, near the intersection of Grand Avenue (U.S. 60) and Thompson Ranch Road, in
13
     El Mirage, Maricopa County, Arizona.
14
            24.     A trial by jury is requested by Plaintiffs on all issues.
15
16                FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

17          25.     Plaintiffs reallege and incorporate by reference all preceding Paragraphs of
18
     this Complaint, as though expressly set forth in full herein.
19
            26.     Defendants Maricopa County and Sheriff Penzone maintain virtually
20
21   exclusive custody and control of the evidence and investigative materials surrounding the

22   shooting of Melonee Duval, but have refused and continue to refuse Plaintiffs’ request for
23
     the production or disclosure of such evidence, which obstructs Plaintiffs from providing
24
     the true name of each law enforcement personnel responsible for the shooting and death of
25
26   Melonee Duval at the time this Complaint was due.

27          27.     Defendant Penzone is the elected Sheriff of Maricopa County, and the chief
28

                                                    -7-
 1   policymaker of MCSO.
 2          28.    After being elected Sheriff of Maricopa County, Defendant Sheriff Penzone
 3
     “spearheaded” the creation of a law enforcement task force, known as the Fugitive
 4
     Apprehension Task Force, hereinafter referred to as the “Task Force”
 5
 6          29.    The Task Force was allegedly created to apprehend suspected criminals in
 7   Maricopa County communities as part of law enforcement activities for Defendants
 8
     Maricopa County and Penzone. Defendants Penzone and Maricopa County run, operate
 9
     and are responsible for the Task Force. Task Force operators and agents were acting on
10
11   behalf of the named Defendants herein who are responsible for the Task Force operations
12   through doctrines of agency, employment and respondeat superior.
13
            30.    The Task Force includes law enforcement officers from MCSO, Sheriff
14
     Penzone, Maricopa County, and the United States Marshals Service and the Federal Bureau
15
16   of Investigations.

17          31.    Regardless of any federal agency deputation that may exist, the Task Force
18
     personnel are subject to the laws, regulations, policies, and personnel rules applicable to
19
     their respective agencies.
20
21          32.    The Task Force members are required to follow their own agencies’ policies

22   and practices concerning firearms discharge and the use of force including deadly force.
23
            33.    Defendants’ Task Force conducts “operations” or missions throughout
24
     Maricopa County, using unmarked vehicles, high-powered weaponry, including automatic
25
26   assault rifles, such as M4 or M16; full tactical gear, such as helmets and body armor, in

27   their “operations” or missions.
28

                                                 -8-
 1             34.    Defendants’ Task Force follows a policy, practice or custom of employing a
 2   high degree of force without regard to the minimum level of force necessary to complete
 3
     its “operation” or mission, or with precautions for innocent bystanders in the proximity of
 4
     their suspect.
 5
 6             35.    Defendants’ Task Force operates according to the training, practice or
 7   custom of drawing their weapons, including their high-powered automatic assault rifles, at
 8
     unarmed persons and/or innocent bystanders, who pose little to no risk of serious physical
 9
     injury to the Task Force operators or the public.
10
11             36.    Defendants’ Task Force also has a policy, practice or custom of executing its
12   “operations” or missions when its intended suspect is in a vehicle.
13
               37.    Defendants’ conducts these “operations” or missions without minimizing the
14
     risk to innocent bystanders or non-criminal associates of their target.
15
16             38.    All Defendants were participating in the Task Force.

17             39.    In May 2019, an arrest warrant was issued for Ernesto Izaguirre, a non-party
18
     hereto.
19
               40.    Defendants’ Task Force made no prior attempts to apprehend Izaguirre
20
21   before June 19, 2019.

22             41.    On the evening of June 19, 2019, Melonee Duval was driving her red Dodge
23
     pickup in El Mirage, Arizona, with two passengers: a minor female, age 16, in the back
24
     seat, and Ernesto Izaguirre in the front seat.
25
26             42.    Defendants were not aware of any specific exigent or emergent circumstance

27   that justified seizing not only Ernesto Izaguirre, but also Melonee Duval, or the other
28

                                                      -9-
 1   passenger as well.
 2          43.    At all relevant times on June 19, 2019, Defendants were conducting
 3
     surveillance of Ernesto Izaguirre and were aware of the fact that Melonee Duval was
 4
     driving her vehicle with the passengers listed in the preceding paragraph.
 5
 6          44.    At all relevant times, the members of Defendants Task Force were acting
 7   under color of law and within the course and scope of their employment with Defendants,
 8
     Penzone, the County and/or MCSO. Defendant Mendoza was a member of the Task Force.
 9
            45.    At all relevant times, the members of Defendants Task Force were acting
10
11   jointly and in concert with each other or pursuant to a common design for the purpose of
12   participating in the Task Force.
13
            46.    The events of June 19, 2019, as alleged herein, were conducted by
14
     Defendants, and each of them, individually, jointly, or as a cooperative effort constituting
15
16   an agency with other named Defendants. Individual persons participating in the alleged

17   events of June 19, 2019 were acting within the course of and scope of their employment
18
     with the other named defendants.
19
            47.    On June 19, 2019, Melonee Duval did not present a serious risk of physical
20
21   injury to the public, to law enforcement personnel, nor to the occupants of her vehicle.

22          48.    The Defendants were not aware of any information that would lead a
23
     reasonable officer to believe that Melonee Duval had committed any crimes.
24
            49.    The Defendants were not aware of any facts or information that would lead
25
26   a reasonable officer to believe that it was necessary to use force of any kind against

27   Melonee Duval.
28

                                                - 10 -
 1             50.   Neither Melonee Duval nor the occupants of her vehicle posed any
 2   immediate threat to the Defendants or others.
 3
               51.   Neither Melonee Duval, nor the occupants of her vehicle ever resisted the
 4
     police or made any effort to evade the police or flee.
 5
 6             52.   Melonee Duval was never the subject to be apprehended and there was no
 7   cause to apprehend or seize Melonee Duval.
 8
               53.   In attempting to apprehend Ernesto Izaguirre, Defendants used several high
 9
     risk maneuvers and dangerous tactics known to Defendants to pose a high risk of injury to
10
11   others.
12             54.   Despite knowledge of the risks to Melonee Duval, the Defendants made a
13
     conscious decision to ignore those risks.
14
               55.   The Defendants made a conscious, knowing, and deliberate decision to
15
16   attempt to seize the occupants of Ms. Duval’s pickup by the use of force utilizing a high

17   risk maneuver of boxing in and ramming a suspect’s vehicle.
18
               56.   Defendants made a conscious, knowing, and deliberate decision to seize the
19
     occupants of the Duval pickup using tactics that increased the risks to Melonee Duval
20
21             57.   Defendants decided to seize all three occupants of the Duval pickup with a

22   boxing in and ramming tactic which is known to be dangerous.
23
24
     …
25
26
27
28

                                                 - 11 -
 1          58.    A boxing-in tactic is when Defendants suddenly and without warning box in
 2   a subject vehicle from all four sides, so that the subject vehicle and its occupants are seized
 3
     and immobilized.
 4
 5
 6
 7
 8
 9
10
11
12
13
            59.    In executing said tactics, Defendants position unmarked vehicles in front of,
14
15   in back of, and the sides of a subject vehicle. Defendants have one of their vehicles ram
16   the subject vehicle.
17
            60.    Defendants box in the subject vehicle on each side such that the subject
18
     vehicle cannot flee and the occupants are surrounded.
19
20          61.    Defendants knew that a box in tactic and resulting ramming is an intentional

21   car crash.
22
            62.    Defendants knew that boxing in and ramming tactics should not be attempted
23
     on vehicles containing occupants who are not suspected of any crime, and when an
24
25   innocent, non-suspect is driving the vehicle.

26          63.    The Defendants knew that the forceful and violent nature of a boxing in and
27
     ramming tactic results in chaos and confusion.
28

                                                 - 12 -
 1          64.    The Defendants knew that the forceful and violent nature of boxing in and
 2   ramming a vehicle increases the likelihood that police will use deadly force.
 3
            65.     Defendants decided and agreed to seize all three occupants of Ms. Duval’s
 4
     pick up using a boxing in and ramming tactic.
 5
 6          66.    Defendants knew the boxing in and ramming tactic would result in trapping
 7   Melonee Duval in the pickup.
 8
            67.    Defendants knew the boxing in and ramming tactic would result in violent
 9
     vehicle collisions.
10
11          68.    Defendants knew the boxing in and ramming tactic would also result in a
12   chaotic and dynamic scene.
13
            69.    Defendants knew that there was no immediate exigency that justified
14
     trapping Melonee Duval and the other passengers in the pickup.
15
16          70.    Defendants knew that they could wait until Ernesto Izaguire was alone before

17   attempting to seize or arrest him.
18
            71.    Defendants had the ability to call off the boxing in and ramming tactic or to
19
     intervene to prevent it from occurring.
20
21          72.    Defendants callously and recklessly disregarded the risks that their actions

22   posed to Melonee Duval when they decided to participate in high risk maneuvers.
23
            73.    Defendants failed to create an agreed upon plan regarding safely addressing
24
     the occupants of Ms. Duval’s pickup once the boxing in and ramming tactic was initiated.
25
26
27
28

                                                - 13 -
 1          74.     Defendants failed to create an agreed upon plan regarding communications
 2   between officers and the occupants of the Duval pickup once the boxing in and ramming
 3
     tactic was initiated.
 4
            75.     Defendants failed to create an agreed upon plan regarding communications
 5
 6   between the officers once the boxing in and ramming tactic was initiated.
 7          76.     Defendants failed to create an agreed upon plan regarding use of force once
 8
     the boxing in and ramming tactic was initiated.
 9
            77.     Defendants also had the ability to abort the boxing in and ramming tactic.
10
11          78.     Defendant made a conscious decision to initiate high risk maneuvers
12   including boxing in and ramming tactics.
13
            79.     Defendant initiated boxing in and ramming tactic when they surrounded Ms.
14
     Duval’s pickup and rammed it from behind.
15
16          80.     By surrounding and slamming into Ms. Duval’s pickup, Defendants seized

17   the occupants of the pickup, including Melonee Duval
18
            81.     Defendants initiated high risk maneuvers, including a box-in and ramming
19
     by surrounding Ms. Duval’s pickup with their own vehicles and striking Ms. Duval’s pick
20
21   up with their own.

22          82.     Six police vehicles surrounded and immobilized the Duval pickup seizing its
23
     occupants, including Melonee Duval.
24
            83.     The police vehicles made it impossible for the Duval pickup to escape or to
25
26   be used as a weapon.

27
28

                                                - 14 -
 1         84.    In carrying out the boxing in and ramming tactic, Defendants were in
 2   unmarked vehicles and were not recognizable as police officers.
 3
           85.    Within seconds of the boxing in and ramming tactic, shooting by the
 4
     Defendants began.
 5
 6         86.    Ernesto Izaguirre did not have a firearm.
 7         87.    Melonee Duval did not have a firearm.
 8
           88.    The female minor did not have a firearm.
 9
           89.    Ernesto Izaguirre did not make any threatening movements.
10
11         90.    Melonee Duval did not make any threatening movements.
12         91.    The female minor did not make any threatening movements.
13
           92.    Ernesto Izaguirre did not pose a threat to any police officers or others.
14
           93.    Melonee Duval did not pose a threat to any police officers or others.
15
16         94.    The female minor did not pose a threat to any police officers or others.

17         95.    Ernesto Izaguirre was “contained” in the Duval pickup.
18
           96.    The female minor was “contained” in the Duval pickup.
19
           97.    Melonee Duval was “contained” in the Duval pickup.
20
21         98.    Immediately after the boxing in and ramming tactic was executed, Defendant

22   Mendoza took a position adjacent to the Duval pickup.
23
           99.    Defendant Mendoza knew the Duval pickup had been immobilized and
24
     contained.
25
26         100.   Defendant Mendoza was armed with a high powered firearm.

27
28

                                               - 15 -
 1          101.    Defendant Mendoza never saw a gun, or weapon, or any other threat that
 2   justified firing lethal rounds into the Duval pickup.
 3
            102.    Defendant Mendoza fired lethal rounds into the Duval pickup without
 4
     provocation.
 5
 6          103.    Defendant Mendoza had no justification for shooting into the Duval pickup.
 7          104.    Other officers, whose identities are not currently known also shot into the
 8
     Duval pickup without justification.
 9
            105.    Defendants began shooting into the Duval pickup before any of the officers
10
11   at the scene had identified themselves as police and without any warning.
12          106.    At the time Defendants fired into the Duval pickup, Defendants had not yet
13
     given commands or warnings to the occupants of the vehicle.
14
            107.    Defendant Mendoza and the other officers at the scene never saw a gun, or
15
16   weapon, or any other threat that justified using deadly force against the occupants of the

17   Duval pickup.
18
            108.    Defendant did not have any reasonably trustworthy information to suggest
19
     that Melonee Duval had committed any crime.
20
21          109.    Defendant did not have any reasonably trustworthy information to believe

22   that Melonee Duval was attempting to escape, evade, or avoid arrest.
23
            110.    Melonee Duval did not do anything that threatened Defendant Mendoza or
24
     any other officer.
25
26          111.    Defendants knew that Melonee Duval was driving the Duval pickup.

27
28

                                                 - 16 -
 1         112.   Defendants aimed their firearms at the windshield or driver side window of
 2   the Duval pickup, where they knew Melonee Duval was sitting.
 3
           113.   Defendants fired several rounds at the driver side window of the Duval
 4
     pickup, where they knew that Melonee Duval was sitting.
 5
 6
 7
 8
 9
10
11
12
13
14
15
           114.   Defendants shot Melonee Duval in the head.
16
17         115.   After the shooting, Melonee Duval was still alive and barely breathing.

18         116.   Melonee Duval was transported to a hospital by paramedics.
19
           117.   Melonee Duval experienced horrific pain, suffering and indignities due to
20
     this wrongful shooting.
21
22
23
24
25
26
27
28

                                              - 17 -
 1          118.   Melonee Duval died on June 29, 2019, from the gunshot wounds inflicted by
 2   Defendants.
 3
            119.   Defendants Penzone and Maricopa County are responsible for training and
 4
     supervising their police officers regarding the use of force, including deadly force.
 5
 6          120.   Defendants Penzone and Maricopa County failed to properly train and
 7   supervise their police officers regarding the use of force.
 8
            121.   Defendants Penzone and Maricopa County have a policy, custom, or practice
 9
     of training officers to “escalate” situations. That is, to use more force than is reasonably
10
11   necessary or appropriate to respond to situations.
12          122.   Defendants Penzone and Maricopa County knew that their policy, custom,
13
     or practice of training officers to “escalate” situations results in unreasonable uses of force.
14
            123.   Defendants Penzone and Maricopa County’s policy, custom, or practice of
15
16   training officers to “escalate” situations increases the incidence of uses of force, including

17   the incidence of deadly force.
18
            124.   Defendants Penzone and Maricopa County have a policy, custom, or practice
19
     of delaying and slowing down administrative investigations of shootings.
20
21          125.   The purpose of Defendants Penzone and Maricopa County’s policy or

22   practice of delaying and slowing down administrative investigations of police shootings is
23
     to prevent the public and the victims of police shootings from learning about the real facts
24
     involved in the shootings.
25
26          126.   The purpose of Defendants Penzone and Maricopa County’s policy, custom,

27   or practice of delaying and slowing down administrative investigations of police shootings
28

                                                  - 18 -
 1   is to prevent the victims of police shootings from bringing lawsuits against Defendants
 2   Penzone and Maricopa County and its employees related to police shootings.
 3
               127.   Defendants Penzone and Maricopa County’s policy, custom, or practice of
 4
     delaying and slowing down administrative investigations of shootings and other uses of
 5
 6   force encourages the Defendants Penzone and Maricopa County officers to use deadly
 7   force when it is not reasonable.
 8
               128.   Through its policies, customs, and practices, Defendants Penzone and
 9
     Maricopa County created a culture of impunity regarding police uses of force, including
10
11   deadly force.
12             129.   Defendants Penzone and Maricopa County have a policy, custom, or practice
13
     of utilizing boxing in and ramming tactics in which innocent civilians such as Melonee
14
     Duval are passengers in the target vehicle.
15
16             130.   Defendants Penzone and Maricopa County know that its policy, custom, or

17   practice of utilizing boxing in and ramming tactics in situations in which innocent civilians
18
     are passengers in the target vehicle puts such civilians at serious risk of death or bodily
19
     injury.
20
21             131.   Defendants Penzone and Maricopa County have failed to adopt and

22   promulgate a written policy regarding the need to protect innocent civilians during boxing
23
     in and ramming tactics, and to limit such assaults against vehicles containing innocent
24
     civilians.
25
26             132.   Defendants Penzone and Maricopa County knew that vehicle boxing in and

27   ramming tactics are violent seizures and uses of force.
28

                                                   - 19 -
 1          133.      Defendants Penzone and Maricopa County knew that vehicle boxing in and
 2   ramming tactics often result in serious injuries to the occupants of vehicles.
 3
            134.      Defendants Penzone and Maricopa County knew that because of the dangers
 4
     posed to members of the public, including the occupants of vehicles seized using the
 5
 6   vehicle boxing in and ramming tactics, there was an obvious need to develop policies and
 7   training regarding the use of the tactic.
 8
            135.      Despite knowledge of the obvious need for policies and training regarding
 9
     vehicle boxing in and ramming tactics, Defendants Penzone and Maricopa County failed
10
11   to develop policies regarding the use of said dangerous tactics.
12          136.      Despite knowledge of the obvious need for policies and training regarding
13
     vehicle boxing in and ramming tactics, Defendants Penzone and Maricopa County failed
14
     to develop policies to protect non-suspects during said tactics, including policies that would
15
16   have prohibited the use of boxing in and ramming tactics when cars were occupied by

17   passengers who were not suspected of any crime.
18
            137.      Defendants Penzone and Maricopa County are responsible for the training
19
     and supervision of their police officers, including training regarding searches, seizures, and
20
21   uses of force.

22          138.      Defendants Penzone and Maricopa County have a policy, custom, or practice
23
     of utilizing boxing in and ramming tactics in situations in which innocent civilians, such
24
     as Melonee Duval, are passengers in the target vehicle.
25
26          139.      Defendants Penzone and Maricopa County know that their policy, custom,

27   or practice of utilizing boxing in and ramming tactics in situations in which innocent
28

                                                 - 20 -
 1   civilians are passengers in the target vehicle puts such civilians at serious risk of death or
 2   bodily injury.
 3
            140.      Defendants Penzone and Maricopa County have failed to adopt and
 4
     promulgate a written policy regarding the need to protect innocent civilians during boxing
 5
 6   in and ramming tactics, and to limit such assaults against vehicles containing innocent
 7   civilians.
 8
            141.      Defendants Penzone and Maricopa County maintained long lasting and
 9
     widespread policies, customs and practices, described above, that were deliberately
10
11   indifferent to the safety of the public with whom they come in contact with, including
12   Melonee Duval.
13
                          CLAIMS BROUGHT UNDER ARIZONA STATE LAW
14
                                             COUNT ONE
15
                                            Wrongful Death
16                 (Against Paul Penzone in his official capacity, Maricopa County and
                  Defendant Mendoza, and made by the surviving parent and children of
17                       Melonee Duval through their statutory representative)
18
19          142.      The foregoing paragraphs are incorporated as if fully set forth herein.
20          143.      Defendants Penzone, Mendoza and Maricopa County owe a duty of care to
21
     members of the public with whom they come into contact and/or investigate, including
22
23   Melonee Duval.

24          144.      Defendants Penzone and Maricopa County breached this duty by failing to
25   adequately supervise their officers in the Task Force.
26
27
28

                                                   - 21 -
 1          145.   Defendants Penzone and Maricopa County breached this duty by failing to
 2   adequately train their officers with respect to the pursuit of suspects, the seizure of suspects,
 3
     and the risks of using force in making seizures.
 4
            146.   Defendants Penzone and Maricopa County breached this duty by failing to
 5
 6   adopt adequate and reasonable policies and training with respect to the pursuit of suspects,
 7   high risk stops, boxing in and ramming tactics, seizure of suspects, seizure of those
 8
     occupying vehicles with suspects, and the risks of using force.
 9
            147.   At all times alleged herein, Defendant Mendoza and all other officers who
10
11   took part in the shooting of Melonee Duval were acting within the course and scope of their
12   employment, and as employees or agents of Defendants Penzone and Maricopa County.
13
            148.   At all times alleged herein Defendants Penzone and Maricopa County were
14
     acting by and through their designated employees, officers and agents and are responsible
15
16   for their conduct under theories of agency and respondeat superior.

17          149.   Defendants breached their duty to Melonee Duval by using unnecessary and
18
     unreasonable use of their vehicles and discharge of their firearms.
19
            150.   As a result of these breaches, Defendants Penzone, Mendoza and Maricopa
20
21   County caused Melonee Duval’s death.

22          151.   Defendants Penzone, Mendoza and Maricopa County and their officers and
23
     employees that participated in the Task Force acted in concert with each other or pursuant
24
     to a common design.
25
26
27
28

                                                  - 22 -
 1          152.   Defendants Penzone and Maricopa County and their officers and employees
 2   that participated in the Task Force gave substantial assistance or encouragement to
 3
     Defendant Mendoza.
 4
            153.   Defendants Penzone and Maricopa County and their officers and employees
 5
 6   that participated in the Task Force had the ability to correct, control, train, monitor, and
 7   restrain Defendant Mendoza.
 8
            154.   Defendants Penzone, Mendoza and Maricopa County and their officers and
 9
     employees that participated in the Task Force failed to use reasonable care and recklessly
10
11   disregarded obvious risks of harm to Melonee Duval.
12          155.   Defendants Penzone, Mendoza and Maricopa County and their officers and
13
     employees caused the death of Melonee Duval by their failures to use reasonable care and
14
     reckless disregard for the obvious risks of harm to Melonee Duval.
15
16          156.   Defendants Penzone, Mendoza and Maricopa County are vicariously liable

17   for the conduct of their employees for causing Melonee Duval’s death.
18
            157.   Defendants Penzone, Mendoza and Maricopa County, through their officers,
19
     agents and employees, had a duty to use reasonable care in their conduct toward Melonee
20
21   Duval, including a duty to protect Ms. Duval from harm, a duty to act reasonably toward

22   her safety, a duty to show adequate concern for her safety and to preserve her safety; a duty
23
     to properly train their staff, and other duties alleged herein. Said Defendants breached these
24
     duties. The breach of these duties proximately led to her being hit with improper gun fire
25
26   and ultimately caused her untimely death.

27
28

                                                 - 23 -
 1          158.    As a direct result of Defendants Penzone, Mendoza and Maricopa County’s
 2   negligent, grossly negligent, deliberately indifferent, willful, wanton, and/or reckless
 3
     conduct, Melonee Duval was killed, and Plaintiffs and all statutory beneficiaries of
 4
     Melonee Duval sustained damages, including grief, suffering, emotional distress, loss of
 5
 6   support, loss of love and affection, and loss of enjoyment of life.
 7          159.    Employees of the Defendants Penzone and Maricopa County shot Melonee
 8
     Duval without justification and their actions and inaction amount to death by negligence,
 9
     gross negligence, reckless disregard, intent, wrongful homicide and/or murder.
10
11          160.    Defendants Penzone and Maricopa County and their officers and employees
12   that participated in the Task Force acted in concert with each other or pursuant to a common
13
     design and/or gave substantial assistance or encouragement to that design and are therefore
14
     liable for Melonee Duval’s death.
15
16          161.    If Melonee Duval’s death had not ensued, she would have been entitled to

17   maintain an action to recover damages for the conduct of Defendants Penzone and
18
     Maricopa County.
19
            162.    Pursuant to A.R.S. § 12-611, Defendants Penzone and Maricopa County are
20
21   liable to Melonee Duval’s statutory beneficiaries for Ms. Duval’s and Plaintiff’s claims

22   and damages.
23
            163.    Plaintiffs are entitled to, at a minimum, compensation for the loss of love,
24
     affection, companionship, care, protection, and guidance since Melonee Duval’s death and
25
26   in the future; for the pain, grief, sorrow, anguish, stress, shock, and mental suffering already

27   experienced and reasonably probable to be experienced in the future; for the reasonable
28

                                                  - 24 -
 1   expenses of funeral and burial; for the reasonable expenses of necessary medical care and
 2   services for the injury that resulted in the death; and for other related damages.
 3
            164.    Pursuant to the theory of respondeat superior, Defendants Penzone and
 4
     Maricopa County are responsible for the conduct of their officers and employees and are
 5
 6   liable to Plaintiff for the damages resulting from their conduct.
 7          165.    Defendants Penzone and Maricopa County are responsible for the training
 8
     and supervision of their officers and employees and are liable for the acceptance and
 9
     ratification of the conduct of the officers, as complained of herein, as being consistent with
10
11   their customs, practices, and policies.
12          166.    Plaintiffs are therefore entitled to recover damages from Defendants
13
     Penzone, Mendoza and Maricopa County for all claims arising from the actions of their
14
     officers resulting in the death of Melonee Duval.
15
16          167.    Defendants Penzone and Maricopa County are jointly and severally liable for

17   all claims arising from the actions of their officers that resulted in Melonee Duval’s death.
18
            168.    This Count is brought on behalf of the surviving parent and children of
19
     Melonee Duval by and through Issac Navaratte who brings this action on behalf of himself
20
21   and all statutory beneficiaries of Melonee Duval pursuant to A.R.S. §12-612.

22     CLAIMS BROUGHT PURSUANT TO 42 U.S.C. § 1983 and/or BIVENS v. SIX
23       UNKNOWN AGENTS OF THE FEDERAL BUREAU OF NARCOTICS

24                                          COUNT TWO
                                  Violation of 4th Amendment Right
25                      To Be Free from Unlawful Seizures and Excessive Force
26                 (Against Defendant Mendoza made by the Estate of Melonee Duval)

27          169.    The foregoing paragraphs are incorporated as if fully set forth herein.
28

                                                 - 25 -
 1          170.      This claim is brought by the Estate of Melonee Duval and is against
 2   Defendant Sean Mendoza.
 3
            171.      To the extent Sean Mendoza was acting under color of state law for and on
 4
     behalf of Defendants Penzone and Maricopa County, this count is authorized and made
 5
 6   pursuant to 42 U.S.C. §1983. To the extent Sean Mendoza is certified or considered to be
 7   a federal officer deputized by the Federal Bureau of Investigations or US Marshall’s
 8
     service, this count is authorized by Bivens v. Six Unkown Agents of the Federal Bureau of
 9
     Narcotics, 403 U.S. 388 (1971) and is known as a Bivens action.
10
11          172.      As alleged herein, Defendant Mendoza was acting under color of state law
12   when he deprived Melonee Duval of her rights under the United States Constitution. Based
13
     on information and belief, he may also have been a federal agent of the United States
14
     deputized by the United States Marshals Service and/or the Federal Bureau of
15
16   Investigation.

17          173.      Melonee Duval had a 4th Amendment Right to be free from unlawful
18
     searches and seizures and from excessive force.
19
            174.      Deadly force is a seizure within the meaning of the Fourth Amendment.
20
21          175.      Before using deadly force, Defendant Mendoza was required to have

22   reasonable or probable cause to believe Melonee Duval presented a threat of serious
23
     physical harm before he could justifiably use deadly force upon her. There was no such
24
     reasonable or probable cause.
25
26          176.      Law enforcement officers such as Defendant Mendoza may not use deadly

27   force upon a suspect unless the suspect threatens the officer with a weapon or there is
28

                                                 - 26 -
 1   probable cause to believe the suspect poses a significant threat of death or serious physical
 2   injury to the officer or others. When feasible, some warning should be given before deadly
 3
     force is used. In this case, Melonee Duval was never a suspect of any crime, yet her driver’s
 4
     window was riddled with bullets. She posed no threat of death or serious physical injury
 5
 6   to the officer or others.
 7          177.    Defendant Mendoza had a duty to protect Melonee Duval who he knew was
 8
     neither a suspect nor a target of arrest.
 9
            178.    Defendant Mendoza violated Melonee Duval’s 4th Amendment Rights by
10
11   his use of police vehicles to box in and ram the Duval pickup.
12          179.    Defendant Mendoza violated Melonee Duval’s 4th Amendment Rights by
13
     his use of police vehicles to trap Melonee Duval inside the Duval pickup.
14
            180.    Defendant Mendoza violated Melonee Duval’s 4th Amendment Rights by
15
16   firing gun rounds into the Duval pickup.

17          181.    Defendant Mendoza violated Melonee Duval’s 4th Amendment Rights when
18
     he aimed his firearm at the driver window of the Duval pickup where he knew that Melonee
19
     Duval was sitting.
20
21          182.    Defendant Mendoza violated Melonee Duval’s 4th Amendment Rights when

22   he fired rounds into the window of the Duval pickup where he knew that Melonee Duval
23
     was sitting.
24
            183.    Defendant Mendoza violated Melonee Duval’s 4th Amendment Rights when
25
26   his bullets struck her and caused her death.

27
28

                                                 - 27 -
 1          184.   The 4th Amendment violations of Defendant Mendoza were independent
 2   moving forces of Melonee Duval’s great suffering, pain and ultimate death.
 3
            185.   Defendant Mendoza’s actions were NOT objectively reasonable. No
 4
     reasonable officer would believe that firing shots at Melonee Duval was necessary to
 5
 6   prevent imminent death or great bodily injury.
 7          186.   Because Defendant Mendoza’s actions were done knowingly, intentionally,
 8
     and maliciously, The Estate of Melonee Duval is entitled to recover compensatory and
 9
     punitive damages from Defendant Mendoza.
10
11                                       COUNT THREE
             Violation of 14th Amendment Right to Familial Society and Companionship
12             (Against Defendant Mendoza made by Plaintiffs Billie Giordano, Issac
13                       Navarette, Adriyanna Navarette, Jaylen Klockenga)

14          187.   The foregoing paragraphs are incorporated as if fully set forth herein.
15
            188.   To the extent Sean Mendoza was acting under color of state law for and on
16
     behalf of Defendants Penzone and Maricopa County, this count is authorized and made
17
18   pursuant to 42 U.S.C. §1983. To the extent Sean Mendoza is certified or considered to be

19   a federal officer deputized by the United States Marshals Service and/or the Federal Bureau
20   of Investigations, this count is authorized by Bivens v. Six Unkown Agents of the Federal
21
     Bureau of Narcotics, 403 U.S. 388 (1971) and is known as a Bivens action.
22
23          189.   The reckless and deliberate acts and omissions of Defendant Mendoza were

24   the direct legal cause of the deprivation of Billie Giordano’s, Issac Navarette’s, Adriyanna
25   Navarette’s, and Jaylen Klockenga’s constitutionally protected rights under the 14th
26
     Amendment to the care, companionship, and familial society of their respective daughter
27
28   and mother Melonee Duval

                                                - 28 -
 1          190.   The acts and omissions of Defendant Mendoza were committed knowingly,
 2   intentionally, and maliciously, and for the purpose of causing harm.
 3
            191.   Because Defendant Mendoza’s actions were done knowingly, intentionally,
 4
     and maliciously, said Plaintiffs are entitled to recover compensatory and punitive damages
 5
 6   from Defendant Mendoza.
 7                                     COUNT FOUR
 8             Monell Claims for Violation of 4th and 14th Amendment Rights
     (Against Defendants Penzone and Maricopa County made by the Estate of Melonee
 9    Duval, Billie Giordano, Issac Navarette, Adriyanna Navarette, Jaylen Klockenga)
10
            192.   The foregoing paragraphs are incorporated as if fully set forth herein.
11
            193.   Defendants Penzone and Maricopa County were deliberately indifferent to
12
13   the proper training of their employees, including Defendant Mendoza, regarding the

14   appropriate use of deadly or lethal force.
15
            194.   Defendants Penzone and Maricopa County failed to train their officers
16
     regarding the proper use of deadly force.
17
18          195.   Defendants Penzone and Maricopa County had policies, customs or

19   procedures that were deliberately indifferent to the rights of citizens to be free from deadly
20   force, including the allowance of high risk maneuvers to be used when innocent bystanders
21
     are present and subject to danger.
22
23          196.   Defendants Penzone and Maricopa County maintained a written policy on

24   use of force that unconstitutionally violates the rights of innocent persons who come in
25   contact with MCSO officers. Said written policy identifies “boxing-in” techniques which
26
     involve surrounding a suspect’s vehicle with pursuit vehicles, which are then slowed to a
27
28

                                                  - 29 -
 1   stop along with the suspect’s vehicle. This is exactly what Defendants did in this case
 2   when the surrounded the Duval vehicle. (See Exhibit 1).
 3
            197.   Defendants Penzone and Maricopa County maintained a written policy on
 4
     use of force that unconstitutionally violates the rights of innocent persons who come in
 5
 6   contact with MCSO officers. Said written policy defines “ramming” as the deliberate act
 7   of hitting a suspect’s vehicle with a pursuit vehicle for the purpose of terminating a pursuit.
 8
     Defendants rammed the Duval vehicle. The written policy states the ramming tactic is to
 9
     be used only when a suspect has committed, or is committing, a felony involving serious
10
11   injury or death, and there is a substantial risk of serious injury or death to others, if
12   apprehension is delayed.
13
            198.   Defendants Penzone and Maricopa County maintained a written policy on
14
     use of force that unconstitutionally violates the rights of innocent persons who come in
15
16   contact with MCSO officers. Said written policy states boxing-in and ramming tactics are

17   “high-risk maneuvers” that shall not be engaged unless the pursued suspect has committed,
18
     or is committing, a felony involving serious injury or death, and there is a substantial risk
19
     of death or serious injury to other if apprehension is delayed.
20
21          199.   The written policies identified herein allow the use of boxing-in and ramming

22   techniques when the suspect is a passenger in the vehicle, and the driver and other
23
     passengers are innocent bystanders.
24
            200.   The written policies identified herein allow the law enforcement officers to
25
26   improperly seize and inflict harm upon innocent occupants within the suspect vehicle that

27   are not the intended suspect.
28

                                                 - 30 -
 1            201.    The written policies identified herein were instrumental and were the moving
 2   force in violating 4th Amendment rights of Melonee Duval.
 3
              202.    Defendants Penzone and Maricopa County created a culture of impunity that
 4
     encouraged officers to use deadly force, by failing to investigate uses of force, by failing
 5
 6   to discipline officers for uses of force, and by failing to retrain officers regarding uses of
 7   force.
 8
              203.    Defendants Penzone and Maricopa County were deliberately indifferent to
 9
     the proper training of their employees, including Defendant Mendoza, regarding the use of
10
11   high risk tactics.
12            204.    Defendants Penzone and Maricopa County knew that boxing in and ramming
13
     tactics create a serious and unreasonable risk of harm to vehicle occupants and members
14
     of the public.
15
16            205.    Defendants Penzone and Maricopa County knew that their officers were

17   engaging in high risk tactics on a regular basis.
18
              206.    Defendants Penzone and Maricopa County failed to develop written policies
19
     regarding boxing in and ramming tactics to be used when innocent bystanders will be
20
21   involved.

22            207.    Defendants Penzone and Maricopa County were deliberately indifferent to
23
     the 4th Amendment rights of members of the public, including Melonee Duval.
24
              208.    Defendants Penzone and Maricopa County’s unconstitutional policies,
25
26   customs, and procedures were widespread and long lasting.

27
28

                                                  - 31 -
 1          209.      Defendants Penzone and Maricopa County’s unconstitutional policies,
 2   customs, and procedures caused the deprivations of Melonee Duval’s rights under the 4th
 3
     and 14th Amendments to the United States Constitution.
 4
            210.      Defendants Penzone and Maricopa County’s unconstitutional policies,
 5
 6   customs, and procedures caused the deprivation of Billie Giordano’s, Issac Navarette’s,
 7   Adriyanna Navarette’s, and Jaylen Klockenga’s rights to familial society and
 8
     companionship under the 14th Amendment to the United States Constitution.
 9
            211.      Defendants Penzone and Maricopa County are liable for all damages arising
10
11   from the constitutional violations they caused.
12                                     PRAYER FOR RELIEF
13
            WHEREFORE, Plaintiffs pray for judgment against Defendants as follows:
14
            A. For general damages, including but not limited to the loss of love, affection,
15
16   companionship, and guidance resulting from the death of Melonee Duval, pain, grief,

17   sorrow, anguish, stress, shock, and mental suffering already experienced and reasonably
18
     probable to be experienced in the future, and economic losses, hedonic damages, and for
19
     Melonee Duval’s pre-death pain and suffering and for Melonee Duval’s loss of life;
20
21   Plaintiff seeks damages for Melonee Duval’s pre-death pain and suffering solely under the

22   Federal Claims alleged herein. Plaintiffs admit that Ms. Duval’s pre-death pain and
23
     suffering cannot be recovered for their claims brought under Arizona State’s wrongful
24
     death statute.
25
26          B. For special damages, including but not limited to the expenses of medical

27   treatment, burial, and funeral;
28

                                                 - 32 -
 1   C. For punitive damages against Defendant Mendoza;
 2   D. For pre and post-judgment interest to the extent permitted by law;
 3
     E. For attorneys’ fees and costs under 42 U.S.C. §1988 to the fullest extent permitted
 4
     by law; and
 5
 6   F. Such other relief as the Court deems just and proper.
 7
     RESPECTFULLY SUBMITTED this 23rd day of September, 2020.
 8
 9                                     BURG SIMPSON
10                                     ELDREDGE HERSH JARDINE, PC

11                                     By /s/ Scott Ambrose
                                       Scott A. Ambrose, Esq.
12                                     Andrew L. Gartman, Esq.
13                                     2390 East Camelback Road, Suite 403
                                       Phoenix, Arizona 85016
14                                     Attorney for Plaintiffs Estate and Statutory
15                                     Representative.

16
                                       LAW OFFICE OF SHILOH K. HOGGARD, PLLC
17
18                                     By     /s/ Shiloh Hoggard
                                       Shiloh K. Hoggard, Esq.
19                                     850 Cove Parkway, Suite C
                                       Cottonwood, Arizona 86326
20
                                       Attorney for Plaintiff Billie Giordano
21
22
23
24
25
26
27
28

                                         - 33 -
 1
                                 Certificate of Filing and Service
 2
 3   I hereby certify that on September 23, 2020, I electronically transmitted the foregoing
     document to the U.S. District Court Clerk’s Office by using the CM/ECF System and
 4   transmitted a Notice of Electronic Filing to:
 5
     Ann Thompson Uglietta
 6   Jonathan C. Simon
 7   Maricopa County Attorney’s Office
     225 West Madison Street
 8   Phoenix, Arizona 85003
     uglietta@mcao.maricopa.gov
 9
     simonj@mcao.maricopa.gov
10   Attorneys for Defendants Maricopa County, Sheriff Penzone
     And Deputy Mendoza
11
12   The Document was also served upon Defendant Mendoza by deliver to:

13   MICHAEL BAILEY
     United States Attorney
14   District of Arizona
15
     KATHERINE R. BRANCH
16   Assistant U.S. Attorney
     Two Renaissance Square
17   40 North Central Avenue, Suite 1800
18   Phoenix, Arizona 85004-4449
     Telephone: (602) 514-7500
19   Facsimile: (602) 514-7760
     E-Mail: katherine.branch@usdoj.gov
20   Attorneys forDefendant Mendoza
21
22   /s/ Nilda Jimenez
23
24
25
26
27
28

                                                - 34 -
